DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0263630 (Tsukumo).
1. Tsukumo disclose an embolic device (member 1 of FIG. 9B) for placement in a body lumen (P0002). The embolic device having first and second segments (large solid 4B and middle solid 4A, respectively). The first segment has a first linear configuration when located inside a catheter (P0142). The first segment is configured to form a first three-dimensional structure (large solid 4B) when outside the catheter (FIG. 9A; P0089-P0090, P0096, and P0137). The first three-dimensional structure defines a cavity (FIG. 9A-9B). The second segment extending from the first segment (FIG. 9A). The second segment has a second linear configuration when located inside the catheter (P0142). The second segment is configured to form a second three-
2. The first three-dimensional structure comprises a first loop (curved parts 52a-52f), and the second three-dimensional structure comprises a second loop (curved parts 51a-51e). 
3. A first curvature of the first loop of the first three-dimensional structure is less than a second curvature of the second loop of the second three-dimensional structure (FIG. 11A-11B; P0119). 
4. The first segment has a first thickness (e.g., overall thickness of large solid 4B at quadrangle s2 in FIG. 11B and P0119). The second segment has a second thickness (e.g., overall thickness of large middle solid 4A at quadrangle s1 in FIG. 11A and P0119) that is less than the first width.

7. The first three-dimensional structure comprises a first plurality of loops (curved parts 52a-52f). Loop curvatures of the respective ones of the first plurality of loops increase or decrease along a length of the first segment forming the first three-dimensional structure (e.g., see change of loop curvature between curved part 52a and connecting part 54 in FIG. 9A). The second three-dimensional structure comprises a second plurality of loops (curved parts 51a-51e). Loop curvatures of the respective ones of the second plurality of loops increase or decrease along a length of the second segment forming the second three-dimensional structure (e.g., see change of loop curvature between curved part 51e and connecting part 54 in FIG. 9A).
8. The first three-dimensional structure comprises a first plurality of loops (curved parts 52a-52f). Angles between respective adjacent ones of the first plurality of loops increase or decrease along a length of the first segment forming the first three-dimensional structure (see “However, in terms of the nature of the in vivo indwelling member formed of the spirally wound primary coil, the shape of the square does not necessarily have to conform to the definition of the square, and includes quadrangular shapes in which lengths and angles of sides are different from one another or the respective sides do not intersect one another” at P0116). The first plurality of loops have at least four first loops (curved parts 52a-52f) where the angles between respective adjacent ones of the at least four first loops have at least three first angles (FIG. 11B). The second three-dimensional structure comprises a second plurality of loops (curved parts 51a-51e). Angles between respective adjacent ones of the second plurality of loops increase or decrease along a length of the second segment forming the second three-dimensional structure (P0116). The second plurality of loops comprise at least four second loops (curved parts 51a-51e) where 
9. The first three-dimensional structure has at least two adjacent loops forming a first angle (Tsukumo discloses at P0116 that quadrangle has different angles such that an angle between two adjacent loops of curved parts 52a-52e includes an obtuse angle when the quadrangle has different angles). The second three-dimensional structure has at least two adjacent loops forming a second angle (Tsukumo discloses at P0116 that quadrangle has different angles such that an angle between two adjacent loops of curved parts 51a-51e includes an acute angle when the quadrangle has different angles) that is less than the first angle (acute angle is less than an obtuse angle).
10. The first segment and the second segment are parts of an elongated member having a distal end and a proximal end (see coil 11 at FIG. 9A). 
11. Tsukumo discloses an embolic device (member 1 of FIG. 9B) for placement in a body lumen (P0002). The embolic device has an elongated member (coil 11) having a proximal end and a distal end (FIG. 9A). The elongated member comprises first and second segments (large solid 4B and middle solid 4A, respectively). The first segment is configured to form a first three-dimensional structure (large solid 4B) defining a cavity (FIG. 9A-9B; P0089-P0090, P0096, and P0137). The second segment is configured to form a second three-dimensional structure (middle solid 4A) inside the cavity of the first three-dimensional structure (FIG. 9B; P0089-P0090 and P0098). The first segment has a first width (e.g., overall width of large solid 4B at quadrangle s2 in FIG. 11B and P0119) measured in a direction that is perpendicular to a first longitudinal axis of the first segment (e.g., see overall width of large solid 4B at quadrangle s2 in FIG. 11B being perpendicular to a first longitudinal axis of at least a portion of coil 11 of large solid 4B). The 
12. The first three-dimensional structure formed by the first segment of the elongated member comprises a first loop (curved parts 52a-52f). The second three-dimensional structure formed by the second segment of the elongated member comprises a second loop (curved parts 51a-51e).
13. A first curvature of the first loop of the first three-dimensional structure is less than a second curvature of the second loop of the second three-dimensional structure (FIG. 11A-11B; P0119).
14. The first segment has a first thickness (e.g., overall thickness of large solid 4B at quadrangle s2 in FIG. 11B and P0119). The second segment has a second thickness (e.g., overall thickness of large middle solid 4A at quadrangle s1 in FIG. 11A and P0119) that is less than the first width.
15. The first segment and the second segment form a unity configuration (see coil 11 at FIG. 9A).
17. The first three-dimensional structure comprises a first plurality of loops (curved parts 52a-52f). Loop curvatures of the respective ones of the first plurality of loops increase or decrease along a length of the first segment forming the first three-dimensional structure (e.g., see change of loop curvature between curved part 52a and connecting part 54 in FIG. 9A). The 
18. The first three-dimensional structure comprises a first plurality of loops (curved parts 52a-52f). Angles between respective adjacent ones of the first plurality of loops increase or decrease along a length of the first segment forming the first three-dimensional structure (see “However, in terms of the nature of the in vivo indwelling member formed of the spirally wound primary coil, the shape of the square does not necessarily have to conform to the definition of the square, and includes quadrangular shapes in which lengths and angles of sides are different from one another or the respective sides do not intersect one another” at P0116). The first plurality of loops have at least four first loops (curved parts 52a-52f) where the angles between respective adjacent ones of the at least four first loops have at least three first angles (FIG. 11B). The second three-dimensional structure comprises a second plurality of loops (curved parts 51a-51e). Angles between respective adjacent ones of the second plurality of loops increase or decrease along a length of the second segment forming the second three-dimensional structure (P0116). The second plurality of loops comprise at least four second loops (curved parts 51a-51e) where the angles between respective adjacent ones of the at least four second loops comprise at least three second angles (FIG. 11a).
19. The first three-dimensional structure has at least two adjacent loops forming a first angle (Tsukumo discloses at P0116 that quadrangle has different angles such that an angle between two adjacent loops of curved parts 52a-52e includes an obtuse angle when the quadrangle has different angles). The second three-dimensional structure has at least two .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0263630 (Tsukumo) in view of US 2009/0112251 (Qian).
Tsukumo disclose an embolic device (member 1 of FIG. 9B) for placement in a body lumen (P0002). The embolic device having first and second segments (large solid 4B and middle solid 4A, respectively). The first segment has a first linear configuration when located inside a catheter (P0142). The first segment is configured to form a first three-dimensional structure (large solid 4B) when outside the catheter (FIG. 9A; P0089-P0090, P0096, and P0137). The first three-dimensional structure defines a cavity (FIG. 9A-9B). The second segment extending from the first segment (FIG. 9A). The second segment has a second linear configuration when located inside the catheter (P0142). The second segment is configured to form a second three-dimensional structure (middle solid 4A) when outside the catheter (FIG. 9A; P0089-P0090, P0096, and P0137). The cavity of the first three-dimensional structure is configured to accommodate at least a majority of the second three-dimensional structure (FIG. 9B; P0089-P0090 and P0098). The first segment has a maximum width (e.g., overall width of large solid 4B at quadrangle s2 in FIG. 11B and P0119) that is larger than a maximum width (e.g., overall width of large middle solid 4A at quadrangle s1 in FIG. 11A and P0119) of the second segment (FIG. 11A-11B).
Tsukumo discloses the invention substantially as claimed as discussed above but does not disclose each of the first segment and second segment having a braided segment forming a majority of the first and second three-dimensional structures, respectively. Qian teaches an embolic device in the same field of endeavor having first and second segments (FIG. 5A-5B; P0067) having a braided segment (braid 14) forming a majority of the first and second three-dimensional structures, respectively, for the purpose of providing a flexible, low profile vascular .
Response to Arguments
Applicant’s arguments regarding the new limitations with respect to Tsukumo have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771